PER CURIAM.
The judgment of conviction and sentence and the order revoking probation, which are under review by this consolidated appeal, are affirmed. State v. Jackson, 240 So.2d 88 (Fla. 3d DCA 1970). The order revoking probation, however, is modified so as to strike therefrom the finding that the defendant violated his probation by carrying a concealed firearm because, as the state concedes, the subject finding does not conform to the trial court’s oral ruling thereon at the probation revocation hearing conducted below in this case. Tackett v. State, 413 So.2d 117 (Fla. 2d DCA 1982).
Affirmed as modified.